                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


         UNOPPOSED MOTION FOR EXTENSION OF TIME FOR PLAINTIFFS
                TO FILE RESPONSE TO MOTION FOR SANCTIONS
             FILED BY CENTER FOR TECHNOLOGY AND CIVIC LIFE


        COME NOW the Plaintiffs, by and through counsel, and hereby respectfully requests that

the Court extend the time necessary to file a response to the motion for sanctions filed by

Defendant, CENTER FOR TECHNOLOGY AND CIVIC LIFE, by ten days, to allow counsel to

file a response up to and including Monday, June 21, 2021.

        As grounds therefore, undersigned counsel states as follows:

        1.     On May 21, 2021, Defendant, CENTER FOR TECHNOLOGY AND CIVIC

LIFE (CTCL), filed a motion for sanctions against Plaintiffs’ counsel.

        2.     Accordingly, the response is due on Friday, June 11, 2021.

        3.     However, undersigned counsel has just responded to a similar motion filed by

Defendant, DOMINION VOTING SYSTEMS, INC., and, in addition to the other reasons

including the press of other business, counsel needs additional time to prepare a response.

        4.     As the court, is aware the Pennsylvania Attorney General filed a motion for

sanctions, as well, and the response to that is due on Monday, June 14, 2021.

                                                 1
       5.      The Court has recently set the matter for a hearing on July 16, 2021. Accordingly,

a short extension of time to allow counsel to file a responsive pleading to the motion will not

prejudice Facebook, in any way.

       6.       On Wednesday, June 9, 2021, Plaintiffs’ counsel sent an email concerning this

request to counsel for CTCL, who indicated that they had no objection to the ten day extension.

       WHEREFORE, the Plaintiffs, by and through counsel, and hereby respectfully requests

that the Court extend the time necessary to file a response to the motion for sanctions filed by

Defendants, CENTER FOR TECHNOLOGY AND CIVIC LIFE, by ten days, to allow counsel

to file a response up to and including Monday, June 21, 2021.

       Respectfully submitted this 11th day of June, 2021.

                                                     PLAINTIFFS COUNSEL:

                                                     s/ Gary D. Fielder
                                                     Gary D. Fielder (CO 19757)
                                                     LAW OFFICE OF GARY FIELDER
                                                     1444 Stuart St.
                                                     Denver, CO 80204
                                                     (720) 306-0007
                                                     gary@fielderlaw.net



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 11th 2021, a copy of the foregoing
document was electronically filed with the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

s/ Gary D. Fielder
Gary D. Fielder (CO 19757)
1444 Stuart St.
Denver, CO 80204
(720)306-0007
gary@fielderlaw.net




                                                 2
